DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2012/0033150).
	As to claim 1, Kim discloses in figure 3: a substrate 202, comprising a display area and a peripheral area adjacent to the display area; a covering layer comprising layer 212 and protrusions 217 disposed in the peripheral area and having a recess between the protrusions; a sealant layer 216 disposed on the recess; and a protection layer 219 having a first part and a second part, wherein the first part is disposed between the sealant layer and the covering layer, and the second part is inside the recess and contacts a part of the substrate which is exposed by the recess.
	As to claim 2, Kim discloses all of the elements of the claimed invention discussed above regarding claim 1.  Kim further discloses in figure 3, a first filler layer 213, wherein the covering layer further has another recess in layer 212 disposed between the display area and the recess, the sealant layer 216 does not overlap with the another recess, and the first filler layer 213 is disposed in the another recess and does not overlap with the recess.
	As to claim 6, Kim discloses all of the elements of the claimed invention discussed above regarding claim 2.  Kim further discloses in figure 3, wherein the protection layer 219 is disposed on the covering layer and the first filler layer 213.
	As to claim 7, Kim discloses all of the elements of the claimed invention discussed above regarding claim 2.  Kim further discloses in figure 3, wherein the another recess has an enclosed structure.
	As to claim 8, Kim discloses all of the elements of the claimed invention discussed above regarding claim 2.  Kim further discloses in figure 3, wherein the recess surrounds the another recess.
	As to claim 9, Kim discloses all of the elements of the claimed invention discussed above regarding claim 1.  Kim further discloses in figure 3, wherein the recess has an enclosed structure.
	As to claim 10, Kim discloses all of the elements of the claimed invention discussed above regarding claim 1.  Kim further discloses in figure 3, wherein the recess surrounds the display area.
	As to claim 12, Kim discloses all of the elements of the claimed invention discussed above regarding claim 1.  Kim further discloses in paragraph [0078] that the protection layer 219 comprises an organic insulating layer or an inorganic insulating layer.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2012/0033150).
	Kim discloses all of the elements of the claimed invention discussed above regarding claim 2.  Kim further discloses in paragraph [0069] that the first filler layer 213 is a color filter. but does not disclose that the first filler layer includes at least one of a red photoresist and a blue photoresist.  However, red, green and blue color filters comprising red, green and blue photoresist layers was conventional.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim so that the first filler layer includes at least one of a red photoresist and a blue photoresist because conventional structures were known to be cost effective and reliable.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2012/0033150) in view of Chan et al. (US 2007/0291216).
Kim discloses all of the elements of the claimed invention discussed above regarding claim 1, but does not disclose wherein a material of the covering layer includes a black matrix.  Chan discloses in figure 3, a display device wherein the covering layer 3251 includes a black matrix.  See paragraph [0038].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim so that a material of the covering layer includes a black matrix as disclosed by Chan in order to prevent light leakage in the edge portions of the display panel.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,333,934.
As to claim 1, claim 1 of U.S. Patent No. 11,333,934 recites a display device comprising: a substrate, comprising a display area and a peripheral area adjacent to the display area; a covering layer disposed in the peripheral area and having a second recess; a sealant layer disposed on the second recess; and a protection layer having a first part and a second part, wherein the first part is disposed between the sealant layer and the covering layer, and the second part is inside the second recess and contacts a part of the substrate which is exposed by the second recess.
As to claim 2, claim 1 of U.S. Patent No. 11,333,934 further recites: a first filler layer, a covering layer having a first recess, wherein the first recess is disposed between the display area and the second recess, wherein the sealant layer does not overlap with the first recess in a normal direction of the substrate, and the first filler layer is disposed in the first recess and not disposed in the second recess.
As to claim 12, claim 1 of U.S. Patent No. 11,333,934 does not recite wherein the protection layer comprises an organic insulating layer, an inorganic insulating layer or a combination thereof.  However, it was conventional for protection layers to comprise an organic or inorganic insulating layer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the device recited in the patented claim so that the protection layer comprises an organic insulating layer, an inorganic insulating layer or a combination thereof because conventional materials were known to be cost effective and reliable.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,333,934 in view of Chan et al. (US 2007/0291216).
Claim 1 of U.S. Patent No. 11,333,934 does not recite wherein a material of the covering layer includes a black matrix.  Chan discloses in figure 3, a display device wherein the covering layer 3251 includes a black matrix.  See paragraph [0038].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device recited in the patented claim so that a material of the covering layer includes a black matrix as disclosed by Chan in order to prevent light leakage in the edge portions of the display panel.



Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art taught or fairly suggested a display device comprising the combination required by claim 3, including a plurality of sub-pixels disposed in the display area and arranged along a first direction, wherein a distance formed between the another recess and the recess is greater than a distance formed between the another recess and the display area along the first direction.  Claim 4 is objected to by virtue of its dependency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288. The examiner can normally be reached Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID Y CHUNG/Examiner, Art Unit 2871                                                                                                                                                                                                        
/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871